FILE COPY




   BRIAN QUINN
    Chief Justice
                                 Court of Appeals                         VIVIAN LONG
                                                                              Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas             MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building             P. O. Box 9540
                                                                            79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449               (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                    February 11, 2015

Wade A. Byrd                                   Brian Benitez
THE LAW OFFICE OF WADE A. BYRD                 Michael J. Scott
P. O. BOX 1183                                 SCOTT, PARNELL AND ASSOCIATES
Amarillo, TX 79105-1183                        P.O. Box 115220
* DELIVERED VIA E-MAIL *                       Carrollton, TX 75006
                                               * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00252-CV & 07-14-00253-CV
          Trial Court Case Number: 66,223A & 66,224C

Style: Teresa Cox and Terry De Los Santos v. National Collegiate Student Loan Trust
       2006-2, a Delaware Statutory Trust

Dear Counsel:

          The Court has issued mandate in the captioned cause.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

 xc:     Honorable Dan L. Schaap (DELIVERED VIA E-MAIL)
         Jo Carter (DELIVERED VIA E-MAIL)